Exhibit 10.1 - Pulitzer Support Agreement dated December 2, 2011

 
 
SUPPORT AGREEMENT


This SUPPORT AGREEMENT, dated as of December 2, 2011 (this “Support Agreement”),
is entered into by each of St. Louis Post-Dispatch LLC (the “Company”), Star
Publishing Company (“Star”), Pulitzer Inc. (“Pulitzer”), each of the other
Guarantors (as defined below) and each of the other entities set forth on
Schedule 1 annexed hereto (collectively with the Company, Star, Pulitzer and the
other Guarantors, the “Company Parties”) and the Noteholders (as defined below)
from time to time party hereto (the “Consenting Noteholders”).  Each of the
Company Parties and the Consenting Noteholders, together with their respective
successors and assigns, is also referred to herein individually as a “Party” and
collectively as the “Parties”.


WHEREAS, the Company and the Consenting Noteholders are parties to that certain
Note Agreement dated as of May 1, 2000 (as amended, supplemented or otherwise
modified from time to time, together with all exhibits thereto, the “Note
Agreement”), pursuant to which the Company issued to the Noteholders senior
promissory notes in the original aggregate principal amount of $306,000,000 (as
amended, the “PD LLC Notes”). Capitalized terms used herein and not defined
herein shall have the meanings ascribed to such terms in the Note Agreement;


WHEREAS, pursuant to that certain Guaranty Agreement dated as of May 1, 2000,
and that certain Subsidiary Guaranty Agreement dated as of February 18, 2009
(together, and each as amended, supplemented or otherwise modified from time to
time, together with all exhibits thereto, the “Guaranty Agreements”), the PD LLC
Notes and the Company’s obligations under the Note Agreement are guaranteed on a
joint and several basis by Pulitzer and each of its subsidiaries (excluding the
Company and Star) (collectively, the “Guarantors”);


WHEREAS, pursuant to that certain Security Agreement dated as of February 18,
2009 (as amended, supplemented or otherwise modified from time to time, together
with all exhibits thereto, the “Security Agreement”, and together with the Note
Agreement, the PD LLC Notes, the Guaranty Agreements and all other documents and
instruments related thereto, the “Credit Documents”), the PD LLC Notes are
secured by first priority security interests in and liens upon substantially all
of the assets of the Company and the Guarantors;


WHEREAS, each of the Company Parties (other than Star) proposes to commence a
voluntary, “prepackaged” reorganization case (collectively, the “Chapter 11
Cases”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”), which Chapter 11 Cases the Company Parties (other than
Star) will seek to have jointly administered.  As part of the Chapter 11 Cases,
the Company Parties (other than Star) intend to file a prepackaged Chapter 11
plan of reorganization that effectuates the terms of the Term Sheet (as defined
below), is materially consistent with the terms of the Term Sheet, and is
otherwise in form and substance reasonably satisfactory to the Required
Consenting Noteholders (as defined herein), which Chapter 11 plan of
reorganization shall be in substantially the form attached hereto as Exhibit A
(the "Plan"), and the related disclosure statement in form and substance
reasonably satisfactory to the Required Consenting Noteholders (the “Disclosure
Statement”), which Plan will provide for, among other things, certain
distributions on account of the claims of the Noteholders in respect of the Note
Agreement, the PD LLC Notes and the other Credit Documents.


WHEREAS, in connection with the consummation of the transactions contemplated by
the Plan, certain of the holders of the PD LLC Notes and the Company Parties
intend to amend and restate the PD LLC Notes, the Note Agreement, and the
Guaranty Agreements and to agree to


 
 

--------------------------------------------------------------------------------

 


other amendments and modifications to the Credit Documents (including entering
into certain documentation) as more fully described in the Term Sheet (as
defined below), which amendment and restatement (and other amendments and
modifications) would be effective with respect to, and binding upon, all of the
holders of the PD LLC Notes (collectively, the “Noteholders”);


WHEREAS, pursuant to that certain Support Agreement dated as of August 11, 2011
(as amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof, attached hereto as Exhibit B, the “Lee Support
Agreement”) by and among Lee Enterprises, Incorporated (“Lee”), certain of Lee’s
direct and indirect subsidiaries (including the Company, Pulitzer and each of
the other Guarantors), and the Lenders (as defined below) from time to time
party thereto (the “Consenting Lenders”), the parties thereto have agreed to
effect a restructuring of Lee’s obligations under the Amended and Restated
Credit Agreement (as amended, the “Credit Agreement”), dated as of December 21,
2005, among Lee, the lenders party thereto from time to time (the “Lenders”),
Deutsche Bank Trust Company Americas, as administrative agent (the “Agent”),
Deutsche Bank Securities Inc. (“DBSI”) and Suntrust Capital Markets, Inc., as
joint lead arrangers, DBSI, as book running manager, Suntrust Bank, as
syndication agent, and Bank of America, N.A., The Bank of New York and The Bank
Of Tokyo-Mitsubishi, Ltd., Chicago Branch, as co-documentation agents, on the
terms set forth in the Lee Support Agreement and the term sheet attached as
Exhibit A thereto (the “Lee Term Sheet”);


WHEREAS, the Company has informed the Consenting Noteholders that: the Lee
Support Agreement became effective on September 8, 2011, a Termination Date (as
defined in the Lee Support Agreement) has not occurred, no Termination Event (as
defined in the Lee Support Agreement) exists, and no event currently exists (or
is anticipated by the Company Parties) that would give rise to a Termination
Event (as defined in the Lee Support Agreement) or result in the occurrence of a
Termination Date (as defined in the Lee Support Agreement); and


WHEREAS, the Company Parties have requested that the Noteholders execute and
deliver this Support Agreement in connection with effectuating the transactions
described in the Term Sheet.


NOW, THEREFORE, in consideration of the foregoing and the promises, mutual
covenants, and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Party, intending to be legally bound, agrees as follows:


Section 1. Support of Term Sheet, Plan of Reorganization, and Definitive
Documentation.
 
(a)  
Until the Termination Date (as defined below), the Parties, severally and not
jointly, agree to (i) support and consummate the transactions contemplated by
the term sheet annexed hereto as Exhibit C (including the Annexes thereto, the
“Term Sheet”), (ii) make any amendments or changes to definitive documentation
(or draft definitive documentation) in relation to (and contemplated under) this
Support Agreement, the Lee Support Agreement and the Plan (as defined below) so
that such definitive documentation reflects the terms of the Term Sheet, and
(iii) subject to the terms of Section 6 hereof, support, vote to accept, and
agree to the terms of the Plan, which shall be consistent with the terms of the
Term Sheet.

 
(b)  
Until the Termination Date, the Company Parties, jointly and severally, agree
to: (i) take any and all necessary and appropriate actions in furtherance of all
of the

 
2


 
 

--------------------------------------------------------------------------------

 



 
transactions contemplated under this Support Agreement and the Term Sheet
(including the actions contemplated in Section 1(a)), (ii) use
commercially  reasonable efforts to cause Noteholders holding 100% of the
aggregate outstanding principal amount of the PD LLC Notes to execute this
Support Agreement, (iii) not modify the Plan, the Lee Support Agreement
(including any attachment to the Lee Support Agreement and any definitive
documentation reasonably necessary to effectuate the transactions contemplated
by the Lee Support Agreement), or any of the Definitive Documentation (as
defined below) in a manner that is materially inconsistent with the Term Sheet,
except with the prior consent of the Required Consenting Noteholders (as defined
below), (iv) in conjunction with the distribution of the Disclosure Statement to
the Noteholders, solicit votes from Noteholders to accept or reject the Plan,
(v) commence the Chapter 11 Cases for each of the Company Parties (other than
Star) by filing voluntary petitions (the date of their filing, the “Petition
Date”) under chapter 11 of the Bankruptcy Code in the Bankruptcy Court, (vi)
file and seek approval on an interim and final (to the extent applicable) basis
of certain “first day” motions, including, without limitation, a motion seeking
approval for the consensual use of cash collateral of the Noteholders and
providing adequate protection to the Noteholders, including, but not limited to,
the current payment (at the non-default rate specified in the Note Agreement) of
all accrued and unpaid interest on the PD LLC Notes as of the Petition Date and
all interest accruing on the PD LLC Notes after the Petition Date, adequate
protection liens, superpriority administrative claims, and the payment of
reasonable fees and expenses of (a) counsel for the Collateral Agent, (b)
Bingham McCutchen LLP and Morris, Nichols, Arsht & Tunnel LLP (and other local
counsel as appropriate) as counsel for the Consenting Noteholders, and (c)
Conway Del Genio Gries & Co. as financial advisor for the Consenting Noteholders
(collectively, the “Adequate Protection Package”) (all of which motions and
related orders shall be in form and substance reasonably satisfactory to the
Required Consenting Noteholders, collectively, the “First Day Motions”), (vii)
file the Plan and Disclosure Statement with the Bankruptcy Court on the Petition
Date and seek approval of the Disclosure Statement and confirmation of the Plan,
(viii) take any and all necessary and appropriate actions in furtherance of all
of the restructuring transactions contemplated under this Support Agreement, the
Plan and the Term Sheet, and (ix) pay all reasonable fees and expenses of (a)
counsel for the Collateral Agent, (b) Bingham McCutchen LLP and Morris, Nichols,
Arsht & Tunnel LLP (and other local counsel as appropriate) as counsel for the
Consenting Noteholders, and (c) Conway Del Genio Gries & Co. as financial
advisor for the Consenting Noteholders.

 
(c)  
Until the Termination Date, each Consenting Noteholder, severally and not
jointly, hereby agrees to (i) take any and all necessary and appropriate actions
in furtherance of all of the restructuring transactions contemplated under this
Support Agreement and the Term Sheet, (ii) subject to receipt of the Disclosure
Statement and proper solicitation thereunder, timely vote its claims (as defined
in section 101(5) of the Bankruptcy Code) against the applicable Company Parties
as set forth on Schedule 2 annexed hereto and as may be acquired after the date
hereof pursuant to Section 7.1(a) of this Support Agreement from another
Consenting Noteholder (the “Claims”, provided that as used herein, “Claims”
shall not include any claim held by a Consenting Noteholder to the extent
excluded by Section 7.7(c) of this Support Agreement), now or hereafter

 
 
3


 
 

--------------------------------------------------------------------------------

 


beneficially owned by such Consenting Noteholder or for which the Consenting
Noteholder now or hereafter serves as the nominee, investment manager or advisor
for beneficial holders, and, in such capacity, cause its affiliates and funds
(solely to the extent such Consenting Noteholder has voting control of such
affiliates or funds and solely with respect to such Claims) to (x) vote to
accept the Plan and not change or withdraw (or cause to be changed or withdrawn)
such vote unless (a) the Plan is modified in a manner materially inconsistent
with the Term Sheet without the prior consent of the Required Consenting
Noteholders, or (b) the Lee Term Sheet or any documents contemplated under the
Lee Term Sheet are modified in a manner materially inconsistent with the Lee
Term Sheet, the Term Sheet, the Plan or the provisions of the Intercreditor
Agreement (as defined in the Term Sheet) without the prior consent of the
Required Consenting Noteholders, and (y) to the extent such election is
available, not elect on its ballot to preserve any claims that may be affected
by any releases provided for under the Plan (provided that such Consenting
Noteholder is similarly granted a release under the Plan), (iii) support
confirmation of the Plan (and not object to, or support any other person’s
efforts to oppose or object to, confirmation of the Plan), unless (a) the Plan
is modified in a manner materially inconsistent with the Term Sheet without the
prior consent of the Required Consenting Noteholders, or (b) the Lee Term Sheet
or any documents contemplated under the Lee Term Sheet are modified in a manner
materially inconsistent with the Lee Term Sheet, the Term Sheet, the Plan or the
provisions of the Intercreditor Agreement (as defined in the Term Sheet) without
the prior consent of the Required Consenting Noteholders, including seeking the
entry of a confirmation order in form and substance reasonably satisfactory to
the Required Consenting Noteholders (the “Confirmation Order”), (iv) support
(and not object to) the First Day Motions, (v) refrain from taking any action
not required by law which is inconsistent with, or that would materially delay
or impede approval, confirmation or consummation of the Plan or that is
otherwise inconsistent with the express terms of this Support Agreement or the
Term Sheet (unless such action is taken in response to an action taken by a
Company Party or other entity not a party hereto that is inconsistent with the
terms of this Support Agreement), and (vi) not, directly or indirectly, propose,
support, solicit, encourage, or participate in the formulation of any plan of
reorganization or liquidation in the Chapter 11 Cases other than the Plan.


For the avoidance of doubt, each of the Parties also agrees, severally and not
jointly, that until the Termination Date (defined below), it will not take any
action (or refrain from taking an action) that would in any material respect
interfere with, delay, or postpone the effectuation of the restructuring
transactions contemplated by this Support Agreement and the Term Sheet, the
confirmation and consummation of the Plan, and implementation of the
restructuring transactions contemplated thereunder (unless such action is taken
in response to an action taken by a Company Party or other entity not a party
hereto that is inconsistent with the terms of this Support Agreement).
 
Section 2. Termination.
 
2.1   Termination Events.
 
The occurrence of any of the following shall be a “Termination Event”:
 
 
4


 
 

--------------------------------------------------------------------------------

 




 
(i)  
the date on which the Plan is substantially consummated;

 
(ii)  
the date on which any court of competent jurisdiction or other competent
governmental or regulatory authority issues an order making illegal or otherwise
restricting, preventing or prohibiting the consummation of the transactions
contemplated by this Support Agreement, the Term Sheet or any of the Definitive
Documentation;

 
(iii)  
the occurrence of any material breach of this Support Agreement by any of the
Parties (to the extent not otherwise cured or waived in accordance with the
terms hereof); provided that if any Consenting Noteholder shall breach its
obligations pursuant to this Support Agreement, the Termination Event arising as
a result of such act or omission shall apply only to such Consenting Noteholder
and this Support Agreement shall otherwise remain in full force and effect with
respect to the Company Parties and all other Consenting Noteholders; provided,
further that the Company Parties’ obligations under Sections 1 and 4.6 shall be
deemed material in all events;

 
(iv)  
the occurrence of the “Termination Date” under and as defined in the Lee Support
Agreement;

 
(v)  
the failure to make any of the following payments in cash to the Noteholders in
full by no later than 5:00 P.M. (EST) on the first Business Day following the
Effective Date: (a) the Reserve Account Payment (as defined in the Term Sheet),
(b) the Operating Account Payment (as defined in the Term Sheet), and (c) that
portion of the Consent Fee payable to the Consenting Noteholders pursuant to
Section 4.6(i);

 
(vi)  
failure by the Company Parties to pay in full, by no later than 5:00 P.M. (EST)
on the first Business Day following the Effective Date, all reasonable fees and
expenses incurred by Bingham McCutchen LLP and Conway Del Genio Gries & Co. and
evidenced by written invoices presented to the Company Parties on or prior to
the Effective Date;

 
(vii)  
the failure of the Company Parties to commence the Chapter 11 Cases on or before
December 12, 2011 (which date may be extended with the prior consent of the
Required Consenting Noteholders);

 
(viii)  
any of the Chapter 11 Cases shall be dismissed or converted to a chapter 7 case,
or a chapter 11 trustee with plenary powers, a responsible officer, or an
examiner with enlarged powers relating to the operation of the businesses of any
of the Company Parties (powers beyond those set forth in Section 1106(a)(3) and
(4) of the Bankruptcy Code) shall be appointed in any of the Chapter 11 Cases or
any of the Company Parties shall file a motion or other request for such relief;

 
(ix)  
the entry of any order in the Chapter 11 Cases terminating the Company Parties’
exclusive right to file a plan or plans of reorganization pursuant to Section
1121 of the Bankruptcy Code;

 
5


 
 

--------------------------------------------------------------------------------

 


(x)  
unless the Bankruptcy Court enters (A) (1) within three Business Days after the
Petition Date, an interim order and (2) on or prior to the 30th day after the
Petition Date, a final order (the “Lee DIP and Cash Collateral Order”),
authorizing the Company Parties (excluding Pulitzer and its subsidiaries) to
incur debtor in possession financing and the use of cash collateral, granting
liens and adequate protection, and, in the case of the interim order, scheduling
a final hearing pursuant to Bankruptcy Rule 4001; provided that the Lee DIP and
Cash Collateral Order (and any documents related thereto) shall in no event
grant to any person any claims against or liens on the assets of Pulitzer or any
of its subsidiaries; and (B) the Bankruptcy Court enters (A) within three
Business Days after the Petition Date, an interim order and (B) on or prior to
the 30th day after the Petition Date, a final order (the “Pulitzer Cash
Collateral Order”), which shall be in form and substance reasonably satisfactory
to the Required Consenting Noteholders, authorizing Pulitzer and its
subsidiaries to use cash collateral, granting the Adequate Protection Package to
the Noteholders, and, in the case of the interim order, scheduling a final
hearing pursuant to Bankruptcy Rule 4001; provided that the Pulitzer Cash
Collateral Order shall in no event grant to any person any claims against, or
liens on the assets of Lee or any of its subsidiaries (other than Pulitzer and
its subsidiaries);

 
(xi)  
five Business Days following the date on which the Required Consenting
Noteholders have terminated the Company Parties’ authority to use cash
collateral as a result of an event of default under the Pulitzer Cash Collateral
Order (including as a result of a cross-default to the Lee DIP and Cash
Collateral Order), unless the Bankruptcy Court enters on or before the
expiration of such five Business Day period an amendment to the Pulitzer Cash
Collateral Order or a new Pulitzer Cash Collateral Order, which shall, in each
case, be in form and substance reasonably acceptable to the Required Consenting
Noteholders;

 
(xii)  
the Company Parties take any of the following actions: (A) withdrawing the Plan,
(B) publicly announcing their intention not to support the Plan, (C) filing any
plan of reorganization and/or disclosure statement that is not, in the
reasonable judgment of the Required Consenting Noteholders, consistent with this
Support Agreement and the Term Sheet, or (D) otherwise evincing an intention, in
the reasonable judgment of the Required Consenting Noteholders, (x) not to
proceed with the Plan or (y) to proceed with an alternative plan or form of
transaction;

 
(xiii)  
either (A) a filing by any Company Party of any motion, application or adversary
proceeding challenging the validity, enforceability, perfection or priority of
or seeking avoidance or subordination of any of the Company Parties’ obligations
to the Noteholders pursuant to the Credit Documents (the “Obligations”) or the
liens securing the Obligations or asserting any other cause of action against
and/or with respect to the Obligations, the prepetition liens securing such
Obligations, any of the Consenting Noteholders (or if any Company Party supports
any such motion, application or adversary proceeding commenced by any third
party), or (B) the entry of an order of the Bankruptcy Court providing

 
 
6


 
 

--------------------------------------------------------------------------------

 


relief against the interests of any Consenting Noteholder with respect to any of
the foregoing causes of action or proceedings;


(xiv)  
the amendment or modification of, or the filing of a pleading by any of the
Company Parties that seeks to amend or modify the Plan, the Disclosure Statement
or any documents related to the Plan, notices, exhibits or appendices, which
amendment, modification or filing is, in the reasonable judgment of the Required
Consenting Noteholders, materially inconsistent with this Support Agreement and
the Term Sheet;

 
(xv)  
the Company Parties’ failure to file the Plan and the Disclosure Statement with
the Bankruptcy Court on the Petition Date;

 
(xvi)  
the 45th day after the Petition Date (which date may be extended with the prior
consent of the Required Consenting Noteholders), unless prior thereto the
Bankruptcy Court has entered an order, in form and substance satisfactory to the
Required Consenting Noteholders, approving the Disclosure Statement and
confirming the Plan;

 
(xvii)  
the earlier of the 15th day after entry of the Confirmation Order approving the
Plan and February 10, 2012 (which date may be extended with the prior consent of
the Required Consenting Noteholders), unless prior thereto the Company Parties
have substantially consummated the Plan pursuant to its terms; or

 
(xviii)  
failure by Lee to pay to Pulitzer, by no later than 5:00 P.M. (EST) on the first
Business Day following the Effective Date, the amount received by Lee (or any
affiliate of Lee) pursuant to the November 9, 2011 cash sweep, provided that
such amount shall not be less than $2,692,000.

 
2.2   Termination Event Procedures.
 
(a)  
Upon the occurrence of a Termination Event under (i) subsections 2.1(i),
2.1(iv), 2.1(v), 2.1(viii), 2.1(ix), 2.1(xi), or 2.1(xviii), this Support
Agreement shall automatically terminate without further action, (ii) each other
subsection of Section 2.1 hereof, this Support Agreement shall terminate
five  Business Days after a non-breaching Party shall have given written notice
of such breach to the breaching Party and such breach shall not have been cured
during the five Business Days after receipt of such notice (the date of
termination under clause (i) or (ii) hereof being the “Termination Date”);
provided that upon the occurrence of a Termination Event other than pursuant to
subsections 2.1(i), 2.1(iv), 2.1(v), 2.1(viii), 2.1(ix), 2.1(xi), or 2.1(xviii),
the Termination Date may be extended for a maximum period of 45 days in the sole
discretion of the Required Consenting Noteholders.  For the avoidance of doubt,
the automatic stay arising pursuant to Section 362 of the Bankruptcy Code shall
be deemed waived or modified for purposes of providing notice or exercising
rights hereunder.  Upon termination of this Agreement, any and all votes
delivered by a Consenting Noteholder prior to such termination may be withdrawn,
and to the extent withdrawn, such votes shall be deemed, for all purposes, to be
null and void from the first instance and shall not be considered or otherwise
used in any manner by the Company Parties.

 
 
7


 
 

--------------------------------------------------------------------------------

 




(b)  
Notwithstanding anything herein to the contrary, if any Consenting Noteholder
shall breach its obligations pursuant to this Support Agreement, the Termination
Event arising as a result of such act or omission shall apply only to such
Consenting Noteholder and this Support Agreement shall otherwise remain in full
force and effect with respect to the Company Parties and all other Consenting
Noteholders.

 
Section 3. Conditions Precedent to Support Agreement
 
The obligations of the Parties and the effectiveness hereof are subject to
satisfaction of each of the following conditions (the date upon which all such
conditions are satisfied, the “Effective Date”):


(a)  
execution and delivery of signature pages to this Support Agreement by each of
the Company Parties;

 
  (b)  
receipt by the Company (i) from each Consenting Noteholder a duly completed
Schedule 2 for such Consenting Noteholder and (ii) of executed signature pages
to this Support Agreement by Noteholders holding (x) more than 50% in number of
Claims in respect of the PD LLC Notes and (y) no less than 66 2/3% of the
outstanding principal amount of the PD LLC Notes;

 
(c)  
receipt by the Consenting Noteholders of resolutions from each Company Party
evidencing the corporate or similar authority of such Company Party to execute,
deliver and perform its obligations under this Support Agreement;

 
 
(d)  
each of the definitive agreements and documents referenced in, or reasonably
necessary to effectuate the transactions contemplated by, this Support Agreement
and the Term Sheet shall be fully negotiated and materially consistent with the
terms of the Term Sheet, and shall otherwise be in form and substance
satisfactory to the Company Parties and the Required Consenting Noteholders
(such definitive agreements and documents shall include, but are not limited to,
the New PD LLC Notes, the New Note Agreement (with attachments), and the New
Pulitzer Guaranty Agreement (each term as defined in the Term Sheet), an
intercreditor agreement governing the relative rights and priorities of the New
PD LLC Notes and the Second Lien Term Loans (as defined in the Lee Support
Agreement), the Plan and the Disclosure Statement, and a prepackaged plan
scheduling motion (collectively, the “Definitive Documentation”));



 
(e)  
the execution and effectiveness of an amendment to the Credit Agreement, with
the consent of the “Required Lenders” (as such term is defined in the Credit
Agreement) and in form and substance reasonably acceptable to the Company
Parties, that modifies the anti-cash hoarding provisions, authorizes Lee to send
cash to Pulitzer for purposes of making the Lee Closing Date Payment (as defined
in the Term Sheet), and authorizes Lee to make the payment required under
Section 2.1(xviii) hereof; and



 
(f)  
the execution and effectiveness of an amendment to the Lee Support Agreement, in
form and substance reasonably acceptable to the Company Parties, that modifies
the Lee Support Agreement so that the transaction described in the Term Sheet is
expressly permitted under the Lee Support Agreement.

 
8


 
 

--------------------------------------------------------------------------------

 






Section 4. Representations, Warranties and Covenants.
 
4.1   Power and Authority.
 
Each Consenting Noteholder, severally and not jointly and the Company Parties,
jointly and severally, represent, warrant and covenant that, as of the date of
this Support Agreement, (i) such Party has and shall maintain all requisite
corporate, partnership, or limited liability company power and authority to
enter into this Support Agreement and to carry out the transactions contemplated
by, and perform its respective obligations under this Support Agreement and (ii)
the execution and delivery of this Support Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary action on its
part.
 
4.2   Enforceability.
 
Each Consenting Noteholder, severally and not jointly, and the Company Parties,
jointly and severally, represent, warrant and covenant that this Support
Agreement is the legally valid and binding obligation of it, enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization or other similar laws limiting creditors’ rights
generally or by equitable principles relating to enforceability or ruling of the
Bankruptcy Court.
 
4.3   No Material Misstatement or Omission.
 
The Company Parties, jointly and severally, represent, warrant and covenant that
none of the written or formally presented materials and information (other than
projections and pro forma financial information) provided by or on behalf of the
Company Parties to the Consenting Noteholders in connection with the
restructuring contemplated by this Support Agreement and in the Term Sheet, when
read or considered together, contains any untrue statement of a material fact or
omits to state a material fact necessary in order to prevent the statements made
therein from being materially misleading. Any projections and pro forma
financial information contained in the material referenced above are based upon
good faith assumptions believed by the Company Parties to be reasonable at the
time made in light of the circumstances under which such assumptions are made,
it being recognized by the Consenting Noteholders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein in a
material amount.
 
4.4   Governmental Consents.
 
Each Consenting Noteholder, severally and not jointly, and the Company Parties,
jointly and severally, represent, warrant and covenant that, as of the date of
this Support Agreement, the execution and delivery of, and performance under,
this Support Agreement does not and shall not require any registration or filing
with, consent or approval of, or notice to, or other action to, with, or by, any
Federal, state, or other governmental authority or regulatory body, except (i)
any filings that the Company Parties may be required to make with the Securities
and Exchange Commission in connection with this Support Agreement and (ii) any
filings in connection with the Chapter 11 Cases, including the approval of the
Disclosure Statement and confirmation of the Plan.
 
9


 
 

--------------------------------------------------------------------------------

 




4.5   Ownership.
 
Each Consenting Noteholder, severally and not jointly, represents, warrants and
covenants that:
 
(a)  
such Consenting Noteholder is the legal owner of the Claims set forth on
Schedule 2 or on the schedule attached to its Noteholder Joinder (as
applicable), and has and shall maintain the power and authority to bind the
legal and beneficial owner(s) of such Claims to the terms of this Support
Agreement;

 
(b)  
such Consenting Noteholder (i) has and shall maintain full power and authority
to vote on and consent to or (ii) has received direction from the party having
full power and authority to vote on and consent to such matters concerning
its  Claims and to exchange, assign and transfer such Claims;

 
(c)  
other than pursuant to this Support Agreement, such Claims are and shall
continue to be free and clear of any pledge, lien, security interest, charge,
claim, equity, option, proxy, voting restriction, right of first refusal or
other limitation on disposition, or encumbrances of any kind, that would
adversely affect in any way such Consenting Noteholder’s performance of its
obligations contained in this Support Agreement at the time such obligations are
required to be performed; and

 
(d)  
such Consenting Noteholder has made no prior assignment, sale, participation,
grant, conveyance, or other transfer of, and has not entered into any other
agreement to assign, sell, participate, grant, convey or otherwise transfer, in
whole or in part, any portion of its right, title, or interests in any PD LLC
Notes or other Claims that are subject to this Support Agreement (other than
ordinary course pledges and/or swaps) that are inconsistent with the
representations and warranties of such Consenting Noteholder herein that would
adversely affect in any way such Consenting Noteholder’s performance of its
obligations contained in this Support Agreement at the time such obligations are
required to be performed.

 
4.6   Consent and Closing Fees
 
The Company Parties jointly and severally agree to pay to each Consenting
Noteholder a consent fee, payable solely in cash of the Company and the
Guarantors, in an aggregate amount equal to 1.50% of the aggregate principal
amount of the PD LLC Notes held by such Consenting Noteholder as of the
Effective Date (before giving effect to any prepayment of principal made on or
after the Effective Date), which fee shall be earned, due and payable as
follows: (i) the portion of such consent fee equal to 0.50% of such principal
amount of PD LLC Notes held by such Consenting Noteholder as of the Effective
Date (before giving effect to any prepayment of principal made on or after the
Effective Date) shall be earned as of the Effective Date and shall be due and
payable in cash on or prior to the first Business Day immediately following the
Effective Date; and (ii) the portion of such consent fee equal to 1.00% of such
principal amount of PD LLC Notes held by such Consenting Noteholder as of the
Effective Date (before giving effect to any prepayment of principal made on or
after the Effective Date) shall be earned as of the Closing Date and shall be
due and payable in cash on the Closing Date (as defined in the Term
Sheet).  Notwithstanding the foregoing, to the extent that any Consenting
Noteholder is forced to share or
 
10


 
 

--------------------------------------------------------------------------------

 


turnover any portion of any such fee to any non-Consenting Noteholder, the
Company Parties agree to concurrently gross-up payments to such Consenting
Noteholder so it receives and retains the full amount of such fee.  Noteholders
who fail to enter into this Support Agreement prior to the Effective Date shall
not receive any portion of the consent fee from the Company Parties.  The
consent fees payable pursuant to this paragraph shall be referred to as the
“Consent Fee”.  The Company Parties agree that the Consent Fee, or any part
thereof, once paid shall not be refundable under any circumstances, regardless
of whether the transactions contemplated hereby and by the Definitive
Documentation are consummated.  The Consent Fee shall be paid in immediately
available funds.


Section 5. Remedies.
 
It is understood and agreed by each of the Parties that any breach of this
Support Agreement would give rise to irreparable harm for which money damages
would not be an adequate remedy and accordingly the Parties agree that, in
addition to any other remedies, the Consenting Noteholders, on the one hand, and
the Company Parties, on the other hand, shall be entitled to specific
performance and injunctive or other equitable relief for any such breach.  The
Company Parties agree that for so long as the Consenting Noteholders have not
taken any action to prejudice the enforceability of this Support Agreement
(including without limitation, alleging in any pleading that this Support
Agreement is unenforceable), and have taken such actions as are reasonably
required or desirable for the enforcement hereof, then the Consenting
Noteholders shall have no liability for damages hereunder in the event a court
determines that this Support Agreement is not enforceable.


Section 6. Acknowledgement.
 
This Support Agreement and the Term Sheet and transactions contemplated herein
and therein are the product of negotiations among the Parties, together with
their respective representatives.  Notwithstanding anything herein to the
contrary, this Support Agreement is not, and shall not be deemed to be, a
solicitation of votes for the acceptance of the Plan or any plan of
reorganization for the purposes of Sections 1125 and 1126 of the Bankruptcy Code
or otherwise.  The Company Parties will not solicit acceptances of the Plan from
any Consenting Noteholder until such Consenting Noteholder has been provided
with copies of a Disclosure Statement containing adequate information as
required by Section 1125 of the Bankruptcy Code.


Section 7. Miscellaneous Terms.
 
7.1          Assignment; Transfer Restrictions.
 
(a)  
Each Consenting Noteholder hereby agrees, severally and not jointly, for so long
as this Support Agreement shall remain in effect as to it, not to sell, assign,
transfer, hypothecate or otherwise dispose of, or grant, issue or sell any
option, right to acquire, voting, participation or other interest in any Claim
against the Company Parties, except to a party that (i) is a Consenting
Noteholder; provided that any such Claims (to the extent they are Claims against
Pulitzer or its subsidiaries) shall automatically be deemed to be subject to the
terms of this Support Agreement, or (ii) to the extent they are Claims against
Pulitzer or its subsidiaries, executes and delivers a Noteholder Joinder (as
defined in Section 7.1(c) hereof) to the Company Parties at least five Business
Days prior to the relevant transfer.  With respect to any transfers effectuated
in accordance with clause (ii) above, (x) such transferee shall be deemed to be
a Consenting

 
 
11


 
 

--------------------------------------------------------------------------------

 
                       
 
  
Noteholder for purposes of this Support Agreement, and (y) the Company shall be
deemed to have acknowledged such transfer.

 
  (b)  
Any sale, transfer or assignment of any Claim that does not comply with the
procedures set forth in subsection 7.1(a) shall be deemed void ab initio.

 
(c)  
Any person that receives or acquires a portion of the Claims pursuant to a sale,
assignment, transfer, hypothecation or other disposition of such Claims by a
Consenting Noteholder hereby agrees to be bound by all of the terms of this
Support Agreement (as the same may be hereafter amended, restated or otherwise
modified from time to time) (a “Joining Noteholder Party”) by executing and
delivering to counsel for the Company Parties a joinder in the form of Exhibit D
hereto (the “Noteholder Joinder”).  The Joining Noteholder Party shall
thereafter be deemed to be a “Consenting Noteholder” and a Party for all
purposes under this Support Agreement.  Each Joining Noteholder Party shall
indicate, on the appropriate schedule annexed to its Noteholder Joinder, the
number and amount of Claims held by such Consenting Noteholder.

 
(d)  
With respect to the Claims held by the Joining Noteholder Party upon
consummation of the sale, assignment, transfer, hypothecation or other
disposition of such Claims, the Joining Noteholder Party hereby makes the
representations and warranties of the Consenting Noteholders set forth in
Section 4 of this Support Agreement to the Company Parties.

 
(e)  
Notwithstanding the foregoing provisions of this Section 7.1, any Consenting
Noteholder may, at any time and without notice to or consent from any other
party, pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of interest and repayment of
principal) under the Note Agreement in order to secure obligations of such
Consenting Noteholder to a Federal Reserve Bank; provided that no such pledge or
grant of a security interest shall release such Consenting Noteholder from any
of its obligations hereunder or substitute any such pledgee or grantee for such
Consenting Noteholder as a party hereto.

 
(f)  
This Support Agreement shall in no way be construed to preclude any Consenting
Noteholder from acquiring additional claims against the Company Parties;
provided that any such claims shall automatically be deemed to be “Claims”
subject to the terms of this Support Agreement.

 
7.2   No Third Party Beneficiaries.
 
        Unless expressly stated herein, this Support Agreement shall be solely
for the benefit of the Company Parties and each Consenting Noteholder, solely in
its capacity as a lender to the Company. No other person or entity shall be a
third party beneficiary.
 
7.3   Entire Agreement.
 
This Support Agreement, including the Schedules, Exhibits, and Annexes,
constitutes the entire agreement of the Parties with respect to the subject
matter of this Support Agreement, and supersedes all other prior negotiations,
agreements, and understandings, whether written or oral, among the Parties with
respect to the subject matter of this Support Agreement; provided,
 
12


 
 

--------------------------------------------------------------------------------

 


however, that any confidentiality agreement executed by any Party shall survive
this Support Agreement and shall continue in full force and effect, subject to
the terms thereof, irrespective of the terms hereof.


7.4           Counterparts.
 
This Support Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same agreement. Delivery of an executed signature page of this Support Agreement
by electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.


7.5           Settlement Discussions.
 
This Support Agreement and the Term Sheet are part of a proposed settlement of
disputes among the Parties hereto.  Nothing herein shall be deemed to be an
admission of any kind.  Pursuant to Federal Rule of Evidence 408 and any
applicable state rules of evidence, this Support Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce the terms of this Support Agreement.


7.6           Continued Investment Practices.
 
Notwithstanding anything herein to the contrary, each Consenting Noteholder and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of banking, investment banking, trust or other business with, or
provide debt financing (including debtor in possession financing), equity
capital or other services (including financial advisory services) to any Company
Party or any Affiliate of any Company Party or any other Person, including, but
not limited to, any Person proposing or entering into a transaction related to
or involving any Company Party or any Affiliate thereof.


7.7          Reservation of Rights.
 
(a)  
Except as expressly provided in this Support Agreement, nothing herein is
intended to, does or shall be deemed in any manner to waive, limit, impair or
restrict the ability of each of the Consenting Noteholders to protect and
preserve its rights, remedies and interests, including, but not limited to, all
of their rights and remedies under the Credit Documents, including any such
rights and remedies relating to Defaults or other events that may have occurred
prior to the execution of this Support Agreement, any and all of its claims and
causes of action against any of the Company Parties, any liens or security
interests it may have in any assets of any of the Company Parties or any third
parties, or its full participation in the Chapter 11 Cases, if commenced.

 
(b)  
Without limiting subsection 7.7(a) in any way, if the transactions contemplated
by this Support Agreement and in the Term Sheet are not consummated as provided
herein, if a Termination Date occurs, or if this Support Agreement is otherwise
terminated for any reason, the Consenting Noteholders and the Company Parties
each fully reserve any and all of their respective rights, remedies and
interests under the Credit Documents, applicable law and in equity; provided,
however, that each Consenting Noteholder agrees that neither the execution of
this Support Agreement by the Company Parties nor the

 
 
13


 
 

--------------------------------------------------------------------------------

 
 
                      
 
implementation of the transactions contemplated hereby shall constitute a
Default or Event of Default under the Credit Documents.

 
(c)  
Notwithstanding anything herein to the contrary, the Parties acknowledge that
the support of any Consenting Noteholder contained in this Support Agreement
relates solely to such Consenting Noteholder’s rights and obligations as a
holder of Obligations, and does not bind such Consenting Noteholder or its
affiliates with respect to any other indebtedness owed by the Company or any of
its subsidiaries and affiliates to such Consenting Noteholder or any affiliate
of such Consenting Noteholder (for the avoidance of doubt, if the Consenting
Noteholder is specified on the relevant signature page as a particular group or
business within an entity, “Consenting Noteholder” shall mean such group or
business and shall not mean the entity or its affiliates, or any other desk or
business thereof, or any third party funds advised thereby).  For purposes of
this Support Agreement, (x) Claims of a Consenting Noteholder that are held by
such Consenting Noteholder in a fiduciary or similar capacity and (y) Claims
held by a Consenting Noteholder in its capacity as a broker, dealer or market
maker of PD LLC Notes under the Note Agreement or any other claim against or
security in the Company Parties (including any PD LLC Notes or claims held in
inventory with respect to such broker, dealer, or market-making activities,
provided that the positions with respect to such PD LLC Notes or claims are
separately identified on the internal books and records of such Consenting
Noteholder) shall not, in either case (x) or (y), be bound by or subject to this
Support Agreement unless otherwise reflected on Schedule 2 hereto or on the
schedule to the applicable Noteholder Joinder.

 
7.8         Governing Law; Waiver of Jury Trial.
 
(a)  
The Parties waive all rights to trial by jury in any jurisdiction in any action,
suit, or proceeding brought to resolve any dispute between the Parties, whether
sounding in contract, tort or otherwise.

 
(b)  
This Support Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to any conflicts of law provision
which would require the application of the law of any other jurisdiction.  By
its execution and delivery of this Support Agreement, each Party hereby
irrevocably and unconditionally agrees for itself that, subject to the following
sentence, any legal action, suit or proceeding against it with respect to any
matter under or arising out of or in connection with this Support Agreement, or
for recognition or enforcement of any judgment rendered in any such action, suit
or proceeding, may be brought in any state or federal court of competent
jurisdiction in New York County, State of New York, and by execution and
delivery of this Support Agreement, each of the Parties hereby irrevocably
accepts and submits itself to the nonexclusive jurisdiction of such court,
generally and unconditionally, with respect to any such action, suit or
proceedings.

 
(c)  
Notwithstanding the foregoing, if the Chapter 11 Cases are commenced, nothing in
subsections 7.8(a) and (b) shall limit the authority of the Bankruptcy Court to
hear any matter related to or arising out of this Support Agreement.

 
 
14


 
 

--------------------------------------------------------------------------------

 




7.9   Successors.
 
This Support Agreement is intended to bind the Parties and inure to the benefit
of the Consenting Noteholders and each of the Company Parties and their
respective successors, permitted assigns, heirs, executors, administrators and
representatives; provided, however, that nothing contained in this Section 7.9
shall be deemed to permit any transfer, tender, vote or consent, of any claims
other than in accordance with the terms of this Support Agreement.
 
7.10        Fiduciary Duties.
 
Notwithstanding anything to the contrary herein, nothing in this Support
Agreement shall require the Company, any of the other Company Parties, or any of
their respective directors or officers (in such person’s capacity as a director
or officer) to take any action, or to refrain from taking any action, to the
extent that taking such action or refraining from taking such action would be
inconsistent with such person’s or entity’s fiduciary obligations under
applicable law; provided that (x) to the extent any such action or the
refraining from taking action reasonably likely would result in a breach of the
Support Agreement, the Company shall give the Consenting Noteholders not less
than three Business Days prior written notice and (y) if any such action or
refraining from taking action results in a breach of the Support Agreement, the
Consenting Noteholders shall be entitled to exercise their termination rights
hereunder to the extent otherwise provided herein.


7.11       Acknowledgment of Counsel.
 
Each of the Parties acknowledges that it has been represented by counsel (or had
the opportunity to and waived its right to do so) in connection with this
Support Agreement and the transactions contemplated by this Support
Agreement.  Accordingly, any rule of law or any legal decision that would
provide any Party with a defense to the enforcement of the terms of this Support
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived.  The provisions of this Support Agreement
shall be interpreted in a reasonable manner to effect the intent of the parties
hereto. No Party shall have any term or provision construed against such Party
solely by reason of such Party having drafted the same.
 
7.12        Amendments, Modifications, Waivers.
 
This Support Agreement (including, without limitation, the Term Sheet) and the
Plan may only be modified, amended or supplemented, and any of the terms thereof
may only be waived, by an agreement in writing signed by each of the Company
Parties and the Required Consenting Noteholders; provided that if the
modification, amendment, supplement or waiver at issue adversely impacts the
treatment or rights of any Consenting Noteholder differently than other
Consenting Noteholders, the agreement in writing of such Consenting Noteholder
whose treatment or rights are adversely impacted in a different manner than
other Consenting Noteholders shall also be required for such modification,
amendment, supplement, or waiver to be effective; provided further that no such
modification, amendment, supplement or waiver shall, without the consent of each
affected Consenting Noteholder (i) extend the final scheduled maturity of the
New PD LLC Notes, or reduce the rate or extend the time of payment of interest
or fees thereon, or change the principal amount thereof or (ii) reduce the
amount of, or extend the date of, any scheduled repayment of the New PD LLC
Notes or the PD LLC Notes (collectively, the “Affected Noteholder
Votes”).  “Required Consenting Noteholders” shall mean (a) at any time that
there are more than two non-affiliated Consenting Noteholders (which, for the
avoidance of doubt, shall not include Pulitzer or any of its affiliates), the
Consenting Noteholders
 
15


 
 

--------------------------------------------------------------------------------

 


holding greater than 60% of the aggregate outstanding PD LLC Notes held by all
Consenting Noteholders, so long as at least two Consenting Noteholders are not
affiliates, and (b) otherwise, the Consenting Noteholders holding 51% of the
aggregate outstanding PD LLC Notes held by the Consenting Noteholders (it being
agreed that neither this definition nor this Section 7.12 may be modified,
amended or supplemented, or any of its terms waived, without the prior written
consent of each Consenting Noteholder).  Notwithstanding anything contained
herein the contrary, each Consenting Noteholder agrees that the Company Parties
may, following consultation with the Required Consenting Noteholders, provide
additional compensation to certain Noteholders who are not parties to this
Support Agreement (but not to exceed 1.0% of the aggregate principal amount of
the PD LLC Notes held by such non-Consenting Noteholders), and the Company may
modify the Definitive Documentation, in each case, to aid in the confirmation
process; provided that in no event shall any such modification adversely alter,
or cause to be adversely altered, the economic terms or any other material terms
of the Term Sheet or the transactions contemplated thereby in a manner that is
adverse to the Noteholders (it being understood and agreed that additional
compensation that may be paid to some, but not all Noteholders, as provided
above shall not be deemed to be an adverse modification).  If in connection with
an Affected Noteholder Vote, the consent of the Required Consenting Noteholders
is obtained but the consent of one or more of such other affected Consenting
Noteholders whose consent is required is not otherwise obtained, then the
Company shall have the right, so long as all affected Consenting Noteholders
whose individual consent is required are treated the same, to terminate such
affected Consenting Noteholder from being a party hereto and from and after such
time, such Consenting Noteholder shall no longer be deemed a “Consenting
Noteholder” hereunder and shall not have the benefits and obligations set forth
in this Support Agreement as of such date.


7.13        Severability of Provisions.
 
If any provision of this Support Agreement for any reason is held to be invalid,
illegal or unenforceable in any respect, that provision shall not affect the
validity, legality or enforceability of any other provision of this Support
Agreement.


7.14        Notices.
 
All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when:  (a) delivered personally or by
overnight courier to the following address of the other Party hereto; or (b)
sent by fax to the following fax number of the other Party hereto with the
confirmatory copy delivered by overnight courier to the address of such Party
listed below.


If to the Company Parties, to:


Lee Enterprises, Incorporated
215 North Harrison Street
Suite 600
Davenport, Iowa 52801
Attention:  Carl G. Schmidt
Facsimile:  (563) 327-2600
Telephone:  (563) 383-2179




with a copy to:
 
16


 
 

--------------------------------------------------------------------------------

 




Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attention:  Larry J. Nyhan, Esq.
Facsimile: (212) 853-7036
Telephone:  (312) 853-7710


and


Lane & Waterman LLP
220 North Main Street, Suite 600
Davenport, Iowa 52801-1987
Attention: C. Dana Waterman III, Esq.
Facsimile: (563) 324-1616
Telephone:  (563) 333-6608




If to any Consenting Noteholder, the address set forth on its signature page.


with a copy to:


Bingham McCutchen LLP
One State Street
Hartford, CT 06103-3178
Attention:  Scott A. Falk, Esq.
Facsimile:  (860) 240-2587
Telephone:  (860) 240-2763






[SIGNATURE PAGES FOLLOW]
 
 
 
 
 
 
 
 
 
17


 
 

--------------------------------------------------------------------------------

 


 
Please sign in the space provided below to indicate your agreement and consent
to the terms hereof.
 
 
LEE ENTERPRISES, INCORPORATED
JOURNAL-STAR PRINTING CO.
ACCUDATA, INC.
K. FALLS BASIN PUBLISHING, INC.
LEE CONSOLIDATED HOLDINGS CO.
LEE PUBLICATIONS, INC.
LEE PROCUREMENT SOLUTIONS CO.
SIOUX CITY NEWSPAPERS, INC.
PULITZER INC.
PULITZER TECHNOLOGIES, INC.
PULITZER NEWSPAPERS, INC.
FLAGSTAFF PUBLISHING CO.
HANFORD SENTINEL INC.
KAUAI PUBLISHING CO.
NAPA VALLEY PUBLISHING CO.
NIPC, INC. f/k/a NORTHERN ILLINOIS
          PUBLISHING CO., INC.
NORTHERN LAKES PUBLISHING CO.
PANTAGRAPH PUBLISHING CO.
PULITZER MISSOURI NEWSPAPERS, INC.
PULITZER UTAH NEWSPAPERS, INC.
SANTA MARIA TIMES, INC.
SOUTHWESTERN OREGON PUBLISHING CO.
YNEZ CORPORATION
STAR PUBLISHING COMPANY
 
Each as a Company Party
    [dwaterman.jpg]
By: _________________________________
Name:  C. D. Waterman III
Title:  Secretary
 
ST. LOUIS POST-DISPATCH LLC, as the
Company
 
 
By:  PULITZER INC., Managing Member,
          [dwaterman.jpg]
By: _________________________________
Name:  C. D. Waterman III
Title:  Secretary
 
 
INN PARTNERS, L.C., as a Company Party
 
By: ACCUDATA, INC., Managing
      Member
       [dwaterman.jpg]
By: _______________________________
Name:  C. D. Waterman III
Title:  Secretary
 
 
FAIRGROVE LLC, as a Company Party
 
By: ST. LOUIS POST-DISPATCH, LLC,
       Managing Member
     [dwaterman.jpg]
By: ______________________________
Name:  C. D. Waterman III
Title:  Secretary
 
 
 
NVPC LLC, as a Company Party
 
By: NAPA VALLEY PUBLISHING CO.,
       Managing Member
      [dwaterman.jpg]
By: _______________________________
Name:  C. D. Waterman III
Title:  Secretary
 

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
STL DISTRIBUTION SERVICES LLC
SUBURBAN JOURNALS OF GREATER ST.
          LOUIS LLC,
PULITZER NETWORK SYSTEMS LLC,
 
Each as a Company Party
 
By:  PULITZER INC., Managing Member,
    [dwaterman.jpg]
By: _________________________________
Name:  C. D. Waterman III
Title:  Secretary
 
 
 
 
HOMECHOICE, LLC
SHTP LLC
 
Each as a Company Party
 
By:  PULITZER NEWSPAPERS, INC., Managing
        Member
    [dwaterman.jpg]
By: _________________________________
Name:  C. D. Waterman III
Title:  Secretary
 
 
 
 
 
 
 
NLPC LLC, as a Company Party
 
By: NORTHERN LAKES PUBLISHING
       CO., Managing Member
    [dwaterman.jpg]
By: _______________________________
Name:  C. D. Waterman III
Title:  Secretary
 
 
 
SOPC LLC, as a Company Party
 
By:  SOUTHWESTERN OREGON PUBLISHING
        CO., Managing Member
    [dwaterman.jpg]
By: _________________________________
Name:  C. D. Waterman III
Title:  Secretary
 
 
 
HSTAR LLC, as a Company Party
 
By:  PANTAGRAPH PUBLISHING CO.,
       Managing Member
    [dwaterman.jpg]
By: _______________________________
Name:  C. D. Waterman III
Title:  Secretary



 



 
 

--------------------------------------------------------------------------------

 




           [prudential0.jpg]      


 


 
 
 
[Signature page to Pulitzer Support Agreement]

 
 
 
 

--------------------------------------------------------------------------------

 



   
PACIFIC LIFE INSURANCE COMPANY
   
[pacificlife1.jpg]


 


 
 
 
[Signature page to Pulitzer Support Agreement]



 
 
 

--------------------------------------------------------------------------------

 
 



   
[tcm.jpg]
     


 


 
 
 
[Signature page to Pulitzer Support Agreement]


 
 
 
 

--------------------------------------------------------------------------------

 



   
MARBLEGATE SPECIAL OPPORTUNITIES
MASTER FUND LP
 
      [marblegate.jpg]


 


 
 
 
[Signature page to Pulitzer Support Agreement]


 
 
 

--------------------------------------------------------------------------------

 
 



   
ARCHVIEW INVESTMENT GROUP L.P.
on behalf of, and acting solely in its capacity as
investment manager to, ARCHVIEW FUND L.P.
and ARCHVIEW MASTER FUND LTD.
 
      [archview1.jpg]


 


 
 
 
 
 
[Signature page to Pulitzer Support Agreement]


 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 

   
MONARCH MASTER FUNDING LTD
 
      [monarch3.jpg]


 


 
 
 
 
 
[Signature page to Pulitzer Support Agreement]





 
 

--------------------------------------------------------------------------------

 
 
 
 



   
DEUTSCHE BANK SECURITIES INC.
 
      [deutschebnksec2.jpg]


 


 
 
 
 
[Signature page to Pulitzer Support Agreement]





 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1


COMPANY PARTIES




Pulitzer Inc.
Pulitzer Technologies, Inc.
St. Louis Post-Dispatch LLC
Fairgrove LLC
STL Distribution Services LLC
Suburban Journals of Greater St. Louis LLC
Pulitzer Network Systems LLC
Pulitzer Newspapers, Inc.
Flagstaff Publishing Co.
Hanford Sentinel Inc.
HomeChoice, LLC
Kauai Publishing Co.
Napa Valley Publishing Co.
NIPC, Inc. f/k/a Northern Illinois Publishing Co., Inc.
NVPC LLC
Northern Lakes Publishing Co.
NLPC LLC
Pantagraph Publishing Co.
HSTAR LLC
Pulitzer Missouri Newspapers, Inc.
Pulitzer Utah Newspapers, Inc.
Santa Maria Times, Inc.
SHTP LLC
Southwestern Oregon Publishing Co.
SOPC LLC
Star Publishing Company
Ynez Corporation
 
Lee Enterprises, Incorporated
Journal-Star Printing Co.
Accudata, Inc.
INN Partners, L.C.
K. Falls Basin Publishing, Inc.
Lee Consolidated Holdings Co.
Lee Publications, Inc.
Lee Procurement Solutions Co.
Sioux City Newspapers, Inc.



 


 
 

--------------------------------------------------------------------------------

 



SCHEDULE 2


CLAIMS
 
 
Consenting Noteholder
Aggregate Amount and Number of Claims
under the Note Agreement
 
 
$___________*
#___________*
 
 







*  The amount to be included shall be the aggregate principal amount of PD LLC
Notes held by such Consenting Noteholder as of the delivery of its signature
page.


*  The number to be included shall be the number of individual PD LLC Notes held
by such Consenting Noteholder as of the delivery of its signature page.

 
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
 
 
 
 
 

 


 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B

 
 


See Exhibit 10.1 to Current Report on Form 8-K filed on September 12, 2011 and
Exhibit 10.2 hereto for Exhibit B (Lee Support Agreement and First Amendment to
Lee Support Agreement).
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C

 
SUMMARY OF INDICATIVE TERMS FOR THE NEW PD LLC NOTES AND THE NEW
PULITZER GUARANTY
 
This summary of indicative terms is not intended to be, and shall not be
construed as, a commitment by any party to enter into any transaction, nor as an
offer to purchase or sell any security described herein.  It has not been
approved by any party, and does not set forth all material terms of a possible
transaction, but is intended merely to facilitate restructuring
discussions.  All discussion items remain subject to change upon further review,
analysis, and consideration of proposed terms and due diligence of company
financials, assets, and business plan by the parties and their respective
financial, legal and other advisor, as well as credit committee and other
approvals.  No legally binding obligation of any party will arise unless and
until the terms of the Pulitzer Support Agreement (as defined below) have been
agreed, and the Pulitzer Support Agreement has been executed.


St. Louis Post-Dispatch LLC (“PD LLC”), a subsidiary of Pulitzer Inc.
(“Pulitzer”), is party to that certain Note Agreement dated as of May 1, 2000
(as amended, supplemented or otherwise modified from time to time, together with
all exhibits thereto (including, without limitation, the Guaranty Agreement),
the “Existing Note Agreement”), by and among PD LLC and the institutional
investors party thereto as Purchasers, pursuant to which PD LLC issued senior
promissory notes in the aggregate principal amount of $306,000,000 (the “PD LLC
Notes”).  The PD LLC Notes are guaranteed on a joint and several basis by
Pulitzer and each of its subsidiaries (excluding PD LLC and Star Publishing
Company (“Star Publishing”)) (collectively, the “Guarantors”) and secured by
first priority security interests in and liens upon substantially all assets of
PD LLC and the Guarantors.  PD LLC, the Guarantors, and certain holders of the
PD LLC Notes (collectively, the “Noteholders”) intend to (i) enter into a new
Pulitzer guaranty agreement (“New Pulitzer Guaranty”), replacing the existing
Pulitzer Guaranty Agreement (the “Existing Pulitzer Guaranty Agreement”), (ii)
enter into the New Note Agreement (“New Note Agreement”), replacing the Existing
Note Agreement, (iii) have new notes issued (“New PD LLC Notes”), replacing the
PD LLC Notes, and (iv) enter into other related documents and instruments and
take such other actions as are more fully described below.  Capitalized terms
used but not defined herein shall have the meaning assigned to such terms in the
Existing Note Agreement or the Existing Pulitzer Guaranty Agreement, as
applicable.
 
Type and Amount:
The aggregate principal amount of the PD LLC Notes, after giving effect to the
Reserve Account Payment and the Operational Account Payment contemplated under
this Summary of Indicative Terms (this “Term Sheet”), shall be replaced with New
PD LLC Notes having the same aggregate principal amount (the “Exchange”), with
an increase to such principal amount as additional consideration in respect of
the terms hereof in the aggregate amount equal to $3,500,000.  The New PD LLC
Notes shall be issued by PD LLC pursuant to the New Note Agreement.
 
   
Issuer and Guarantors:
 PD LLC shall be the issuer of the New PD LLC Notes pursuant

 


 
 

--------------------------------------------------------------------------------

 
 

 

 
the New Note Agreement.  Each of the existing Guarantors plus Star Publishing
shall guaranty all obligations in respect of the New PD LLC Notes on a joint and
several basis.  Pulitzer shall become a party to the New Pulitzer Guaranty which
shall be the form of the Existing Pulitzer Guaranty Agreement, with such changes
as are reflected in this Term Sheet and otherwise as shall be agreed by the
Consenting Noteholders (as defined herein) and the Pulitzer Entities (as defined
herein).  The form of the subsidiary guaranty agreements for the New PD LLC
Notes shall be the same as the subsidiary guaranty agreements for the PD LLC
Notes, with such changes as shall be agreed by the Consenting Noteholders and
the Pulitzer Entities.
 
Maturity Date:
December 31, 2015
 
Interest Rate:
10.55% fixed, payable in cash in arrears on the 20th day of the last month of
each fiscal quarter, increasing by 75 bps on January 1, 2013 and each succeeding
January 1 prior to the Maturity Date.
 
Security:
All obligations in respect of the New PD LLC Notes shall be secured by first
priority security interests in and liens upon all of the assets of PD LLC and
the Guarantors that currently secure the PD LLC Notes (the “Pulitzer
Collateral”), except as specified under this heading and opposite “Reserve
Accounts” below.  For the avoidance of doubt, the Pulitzer Collateral shall not
include the pledge of any assets of Star Publishing (including the interests of
Star Publishing in TNI Partners (“TNI”)) other than (i) any assets of Star
Publishing that are not related to TNI and (ii) the intercompany notes issued by
Pulitzer in favor of Star Publishing (unless such intercompany notes are
cancelled prior to the Closing Date (as defined below)).  For the avoidance of
doubt, any assets of Star Publishing that are pledged to secure New PD LLC Notes
shall also be pledged, on a second priority basis, to secure the Second Lien
Term Loans (as defined in the Lee Support Agreement referenced and defined
below).  The form of pledge agreements, security agreements and other collateral
documents relating to the Pulitzer Collateral shall be the same as the
collateral documents currently in place with respect to the PD LLC Notes, with
such changes as shall be agreed by the Consenting Noteholders and the Pulitzer
Entities.
 
Reserve Accounts: The Restricted Cash Reserve Account and the Excess Cash Flow
Account shall be terminated no later than the first business day following the
Effective Date (as defined below) and all amounts on deposit in the Asset Sale
Proceeds Account, the Restricted Cash Reserve Account and the Excess Cash Flow
Account (together, the “Reserve Accounts”) (rounded down, in the aggregate, to
the

 
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
nearest $5,000 increment) shall be paid to the Noteholders no later than the
first business day following the Effective Date to reduce the principal amount
of the PD LLC Notes (the “Reserve Account Payment”).  The Reserve Account
Payment shall not be less than $5,145,000. Any amounts remaining in the Reserve
Accounts after the Reserve Account Payment has been made shall be transferred to
Pulitzer’s operating account(s), which shall remain subject to account control
agreements in favor of the Noteholders.
 
Payments of Principal:
In addition to the Reserve Account Payment, no later than the first business day
following the Effective Date, PD LLC or Pulitzer shall pay $5,000,000 in cash to
the Noteholders (from funds that are held in Pulitzer’s operating accounts on
such payment date) to reduce the principal amount of the PD LLC Notes (the
“Operating Account Payment”).  In addition, on the Closing Date (as defined
below), concurrently with the Exchange, $5,000,000 of cash from Lee Enterprises,
Incorporated (“Lee”) shall be paid to the Noteholders to reduce the principal
amount of the New PD LLC Notes (the “Lee Closing Date Payment”).  The
intercompany receivable owed by Lee to Pulitzer shall be reduced in an amount
equal to the Lee Closing Date Payment.
 
November Cash Sweep
No later than the first business day following the Effective Date, Lee shall
return the $2,692,000 of cash it received from Pulitzer pursuant to the November
9, 2011 cash sweep.
 
Implementation:
The Exchange shall be implemented pursuant to a prepackaged Chapter 11 plan of
reorganization (the “Plan”) for PD LLC, Pulitzer, and each of the other
Guarantors (collectively, the “Pulitzer Entities”), provided that Star
Publishing shall not commence a Chapter 11 case or be a proponent of the
Plan.  The Chapter 11 cases for the Pulitzer Entities  (the “Chapter 11 Cases”)
shall be commenced no later than December 12, 2011.  The Plan shall be confirmed
and become effective no later than February 10, 2012.  The date on which the
Exchange is consummated shall be referred to herein as the “Closing Date.”  On
or before December 2, 2011 (or such later date acceptable to the Consenting
Noteholders), the Pulitzer Entities and Noteholders holding (i) not less than
66.67% of the aggregate principal amount of the PD LLC Notes and (ii) more than
50% in number of the claims (as defined in 11 U.S.C. § 101(5)) in respect of the
PD LLC Notes  shall enter into a restructuring support agreement (the “Pulitzer
Support Agreement”), which shall be substantially similar to the Lee Support
Agreement (as defined below) with such changes as shall be required by the
Consenting Noteholders, pursuant to which the Consenting Noteholders shall,
among other things, agree to


 
 
3

 
 

--------------------------------------------------------------------------------

 

 
effectuate the transactions contemplated in this Term Sheet, including, without
limitation, by voting their claims to accept a Plan that is materially
consistent with the terms hereof.  On or prior to the Effective Date, Lee (and
any applicable Lee subsidiary) shall have received all waivers, consents and
amendments necessary to allow the conditions precedent to effectiveness of the
Pulitzer Support Agreement to be satisfied.  For the avoidance of doubt, a
Termination Event, and the Termination Date, shall be automatically deemed to
immediately occur on the first Business Day following the Effective Date if each
of the Reserve Account Payment, the Operating Account Payment and the portion of
the consent fee due on such date, shall not be paid by Pulitzer and received by
the Noteholders on such date.
 
Consent Fees: 
Noteholders who enter into the Pulitzer Support Agreement (the “Consenting
Noteholders”) on or prior to the date on which the Pulitzer Support Agreement
becomes effective in accordance with the terms thereof (the “Effective Date”)
shall receive consent fees from Pulitzer in an aggregate amount equal to 1.50%
of the aggregate principal amount of PD LLC Notes they exchange for the New PD
LLC Notes (before giving effect to any prepayment of principal made pursuant to
the Term Sheet on or after the Effective Date), which fees shall be earned, due
and payable as follows: (i) 0.50% shall be earned on the Effective Date, and due
and payable in cash no later than the first business day following the Effective
Date based upon the aggregate PD LLC Notes held by the Consenting Noteholders as
of the Effective Date (before giving effect to any prepayment of principal made,
or required to be made, pursuant to the Term Sheet on or after the Effective
Date); and (ii) 1.00% balance shall be earned, due and payable in cash on the
Closing Date and shall be payable based upon the aggregate PD LLC Notes held by
the Consenting Noteholders as of the Effective Date (before giving effect to any
prepayment of principal made, or required to be made, pursuant to the Term Sheet
on or after the Effective Date); to the extent that any Consenting Noteholder is
forced to share or turnover any portion of any such fee to any non-consenting
Noteholder, the Company agrees to concurrently gross-up payments to such
Consenting Noteholder so it receives and retains the full amount of such
fee.  Noteholders who fail to enter into the Pulitzer Support Agreement prior to
the Effective Date shall not receive any portion of the consent fee from
Pulitzer or PD LLC.
   
Financial Covenants:
Minimum LTM EBITDA covenant based upon an agreed-upon set of projections and
calculated with a 35% EBITDA cushion, with minimum levels as set forth in Annex
1 hereto.  At any time that the

 
 
 
4
 
 
 

--------------------------------------------------------------------------------

 
 
 

     
Consolidated Debt to Consolidated EBITDA ratio is equal to or less than 2.25 to
1, the Company may elect to permanently replace the foregoing covenant with a
Consolidated Debt to Consolidated EBITDA covenant.  As of the last day of the
first quarter on which the Company shall have made the foregoing election (and
on a going forward basis, tested quarterly), Consolidated Debt to Consolidated
EBITDA shall remain equal to or less than 2.25 to 1.
 
Capital Expenditures:
 
Fiscal Year 2012 - $5,600,000
Fiscal Year 2013 - $4,000,000
Fiscal Year 2014 - $4,000,000
Fiscal Year 2015 - $4,000,000
 
100% carryover of unused portion with no time limitation.
 
Priority Debt:
 
Aggregate limit of $1,000,000 for purchase money and IRB liens (Sections 5.2(vi)
and (vii) in Pulitzer Guaranty); existing permissions for unsecured Priority
Debt to remain; additional permission for certain Pulitzer Entities to guaranty
the Second Lien Term Loans and to grant second-priority security interests in
and liens upon the Pulitzer Collateral to the Second Lien Agent for the benefit
of the Second Lien Lenders (each such term as defined in that certain Support
Agreement dated as of August 11, 2011 (the “Lee Support Agreement”), by and
among Lee, certain subsidiaries of Lee (including each Pulitzer Entity), and the
lenders party thereto from time to time).
 
Asset Sales:
 
The existing provision shall be modified to include a prohibition on the sale of
Star Publishing or Star Publishing’s equity interest in TNI.  The aggregate
allowance for asset sales without consent of the Required Holders shall be
increased to $1,000,000.
 
Affiliate Transactions:
 
To be modified to provide that all charges for goods and services to the
Pulitzer Group by any Lee Company (X) identified in clause (i) immediately below
shall be consistent with the manner in which such charges have been computed
during the period from 3/31/09 through 9/30/11 (including any mark-ups on the
cost to such Lee Company of such goods and services) and (Y) identified in
clause

 
5
 

 
 

--------------------------------------------------------------------------------

 
 



      (ii) immediately below shall be determined on an arm’s-length basis
(including with respect to mark-ups, if any).  Payments of cash in respect of
Intercompany Charges attributable to the Pulitzer Group shall not exceed (i)
$5,500,000 per annum in the aggregate for all Intercompany Charges that were
actually being charged prior to the Closing Date and continue to be charged
thereafter plus (ii) $2,000,000 per annum in the aggregate for any Intercompany
Charges related to any cost-saving measures that are implemented after the
Closing Date, in each case with no carry-over of unused portions to subsequent
years.
 
Restricted Investments:
 
To be modified to permit (1) contribution of Sandler V assets to the Pulitzer
pension plan and (2) investments in AP Digital by Pulitzer in an aggregate
amount not greater than $750,000 so long as (a) to the extent allowed under the
organizational documents for AP Digital, Pulitzer receives its allocable share1
of the equity interests in AP Digital that are issued on account of the
aggregate investment in AP Digital by Lee and Pulitzer and (b) any equity
interests received by Pulitzer are pledged to support the New PD LLC
Notes.  Mary Junck or her designee shall be the representative of both Lee and
Pulitzer on the board of directors of AP Digital.
 
Payment of Herald “put” in cash shall only be permitted with cash contributed
solely by Lee.  Lee’s contributions to payment of the Herald “put” shall reduce
the intercompany receivable owed by Lee to Pulitzer.
 
Going Concern Qualification:
 
The existing provision allowing a going concern qualification in the auditor’s
opinion for the fiscal year ending in September 2011 shall be modified to apply
to the fiscal year ending in September 2015.
 
Other Affirmative and Negative Covenants:
 
Same as in the Existing Pulitzer Guaranty Agreement, with such changes as shall
be agreed by the Consenting Noteholders and the Pulitzer Entities

 
6
 

           
1 Only if more than one membership interest or share in AP Digital is issued on
account of the aggregate investment by Lee and Pulitzer, with fractional
membership interests or shares to be issued only if they are expressly permitted
under the organizational documents for AP Digital.


 
 

--------------------------------------------------------------------------------

 





 
Definitions:
 
The term “Consolidated EBITDA” shall be modified to exclude (i) curtailment
gains or losses relating to employee benefit plans, (ii) write-offs of
transaction expenses (beginning with the June 2011 quarter) related to the
current restructuring discussions, and (iii) all restructuring or
bankruptcy-related professional fees and expenses related to the current
restructuring discussions and payable by or allocable to the Pulitzer
Entities.  In addition, “Consolidated EBITDA” shall be defined to add back or
subtract, respectively, all non-cash losses or gains that are included in the
determination of Consolidated Net Income.  There shall be no add-back to
Consolidated EBITDA of that portion of the expense paid in cash by Pulitzer to
Lee for goods and services provided to Pulitzer by Lee. 2
 
The terms “Consolidated Interest Expense” and “Consolidated Net Income” shall be
modified to exclude amortization of debt discounts and expenses and other
non-cash items, with the appropriate conforming change to the definition of
Consolidated EBITDA.
   

 
7
 

            
2 Appropriate changes to be made to the New Pulitzer Guaranty with respect to
EBITDA.


 
 

--------------------------------------------------------------------------------

 

 
 

           

 
Reporting:
 -
Rolling 13 week cash flow forecast every other week for (i) Lee (with the right
to require it even if no longer required by Lee’s banks) and (ii) separately for
Pulitzer, with the same level of detail as currently prepared, together with a
variance of actual versus prior forecast for each of Lee and Pulitzer separately
in the same level of detail as the forecast;
         -
Quarterly reports of intercompany activity (cash and non-cash) in summary form
(by category of intercompany activity) between (i) Lee and the Pulitzer Entities
and (ii) Pulitzer and Star Publishing, and a reconciliation of the intercompany
balances with respect to each of (i) and (ii);
         - Annual update of model in the same format as Company model on the
Closing Date (or at such shorter intervals as the Company shall update the
model);          - Annual pension valuation/status reports (or at such shorter
intervals as the Company shall receive such reports), together with revised
projections of future cash payments;          -
Monthly Period Management Report; and
         - Monthly Pulitzer financial statements (profit and loss, balance sheet
and cash flow statement) on a consolidated and consolidating basis, to the
extent prepared.    
Pension and Employee Benefit Plan Contributions:
Subject to required governmental approvals, Sandler V assets shall be
contributed by Pulitzer to reduce cash payments associated with the pension
liability.  All cash payments associated with the pension liability and all
funding of contributions to any retirement or similar employee benefit or
compensation plan (including, without limitation, split-dollar insurance
policies), shall first be satisfied by a contribution from Lee so long as Lee’s
annual aggregate contribution does not exceed $2,000,000.  Lee’s contributions
towards payment of the pension liability or any retirement or similar employee
benefit or compensation plan shall reduce the intercompany receivable owed by
Lee to Pulitzer.
   
Intercreditor Matters:
The Second Lien Agent, for the benefit of the Second Lien Lenders, shall receive
a second priority lien on the Pulitzer Collateral, including any assets of Star
Publishing that are pledged to secure the New PD LLC Notes, as more fully set
forth in the Security Agreement in substantially the form attached hereto as
Annex 2. The relative rights and priorities in the Pulitzer Collateral among



 
8
 

 
 

--------------------------------------------------------------------------------

 

 

 
the Noteholders and the Second Lien Lenders shall be set forth in an
intercreditor agreement in substantially the form attached hereto as Annex
3.  Definitive documentation for the Pulitzer Entities’ guaranty of the Second
Lien Term Loans shall be in substantially the form attached hereto as Annex 4.
 
The maximum principal amount of priority debt at the Pulitzer Entities will be
limited to (i) $10 million in principal amount of DIP financing  plus (ii) the
closing date principal amount of the New PD LLC Notes, or following a new-money
refinancing in full thereof, $150 million in principal amount of senior secured
debt, provided that amounts in (ii) shall decrease dollar-for-dollar by the
amount of all principal payments under the New PD LLC Notes or such new-money
facility.  In the event the new-money refinancing increases the amount of first
lien debt at the Pulitzer Entities, the incremental net cash proceeds above (a)
the then-current balance of the New PD LLC Notes and (b) any fees and expenses
associated with the refinancing shall be paid to Lee under an exception to the
ring-fence, subject to the aggregate amount of all such restricted payments by
the Pulitzer Entities to Lee permitted under the Second Lien Loan Agreement
being limited to $7.7 million.  
   
Star Publishing:
Star Publishing shall (i) not incur debt, or make acquisitions or investments
(other than as required by the TNI joint venture agreement) and (ii) pay all
cash it receives from the TNI joint venture (or otherwise receives or has on
hand) to Pulitzer.
   
Mandatory Prepayments:
Scheduled mandatory prepayments, in the minimum amounts set forth below, shall
be payable on the 20th day of the last month of each fiscal quarter.  The amount
set forth below with respect to each fiscal quarter is the cumulative mandatory
prepayment for the period from the start of the fiscal year through the end of
such fiscal quarter.  All excess cash balances that are swept shall be counted
towards the cumulative mandatory prepayment requirement.
 
First fiscal quarter - $800,000
Second fiscal quarter - $2,400,000
Third fiscal quarter - $4,400,000
Fourth fiscal quarter - $6,400,000
 
The first scheduled mandatory prepayment shall be due on the 20th day of the
last month of the fiscal quarter ending closest to March 31, 2012.  Neither the
Reserve Account Payment nor the Lee Closing Date Payment shall be counted toward
the scheduled mandatory prepayments identified above or the $16,000,000
prepayment threshold identified in the paragraph immediately



 
9
 

 
 

--------------------------------------------------------------------------------

 



 
below.  The Operating Account Payment shall be applied to the scheduled
mandatory prepayments identified above and the $16,000,000 prepayment threshold
identified in the paragraph immediately below.  All prepayments (other than the
Reserve Account Payment and Lee Closing Date Payment) made in the current fiscal
year with respect to such fiscal year shall be counted towards the cumulative
mandatory prepayments required hereby and the $16,000,000 prepayment threshold
identified immediately below.
 
If Pulitzer makes more than $16,000,000 in prepayments with respect to any
fiscal year (including any prepayments made pursuant to the cash sweep
mechanism), the first $2,400,000 of the prepayments that exceed $16,000,000 in
the aggregate shall be carried forward to the following fiscal year (but not any
subsequent years) as a credit against the scheduled mandatory prepayment
requirement for such fiscal year.
 
In addition, 75% of the increase in the quarterly cash (and short term
investment) balance (“Excess Cash Flow”) of the Pulitzer Entities (with
appropriate carry forward credits for quarters lacking Excess Cash Flow and
rounded down to the nearest $10,000 increment and provided, further, that the
Company has $10,000,000 in unrestricted Cash after giving effect to the Excess
Cash Flow sweep) together (but without duplication) with a sweep of 100% of the
cash (and short term investment) balance in excess of $20,000,000 (after giving
effect to cash swept as a result of the 75% sweep of Excess Cash Flow for such
fiscal quarter, and rounded down to the nearest $10,000 increment) at the end of
each fiscal quarter, irrespective of the amount of Excess Cash Flow, shall be
applied to the principal balance of the New PD LLC Notes within 45 days after
the conclusion of each fiscal quarter.  (The permission in Section 5.4(xxiv) of
the Existing Pulitzer Guaranty Agreement for loans and advances to Lee
Procurement of 80% of Excess Cash Flow will be deleted.)
   
Voluntary Prepayments:
 
PD LLC shall be allowed to voluntarily prepay the New PD LLC Notes in whole or
in part (with no limitation) with no prepayment penalty at any time after the
Closing Date.
 
   
Restructuring Costs:
The Pulitzer Entities shall be allowed to pay their allocable share of the
closing fees and professional fees and expenses incurred by Lee and the Pulitzer
Entities in connection with the Exchange and each of the other transactions
contemplated under the Lee Support Agreement and the Pulitzer Support Agreement,
with such allocable share to be agreed by the Consenting Noteholders and the
Pulitzer



 
10
 

 
 

--------------------------------------------------------------------------------

 




   Entities.    
Representations
and Warranties:
Representations and warranties to be the same as those set forth in the Existing
Note Agreement and the Existing Pulitzer Guaranty Agreement, with such changes
as shall be agreed by the Consenting Noteholders and the Pulitzer Entities.    
Conditions Precedent
to the Closing Date:
Conditions precedent subject to agreement between the Consenting Noteholders and
the Pulitzer Entities but will include the implementation of a written tax
sharing agreement between the Pulitzer Entities and Lee that is acceptable to
the Consenting Noteholders.     Conditions Precedent
to the Effective Date:
To be set forth in the Pulitzer Support Agreement, but shall include (i) the
execution and effectiveness of an amendment to the Credit Agreement (as defined
in the Lee Support Agreement), with the consent of the “Required Lenders”
thereunder and in form and substance reasonably acceptable to the Company, that
modifies the anti-cash hoarding provisions, authorizes Pulitzer to make the
Reserve Account Payment and the Operating Account Payment, authorizes Lee to
send cash to Pulitzer for purposes of making the Lee Closing Date Payment, and
provides for the return of the cash Lee received from Pulitzer pursuant to the
November 9, 2011 cash sweep; (ii) the execution and effectiveness of an
amendment to the Lee Support Agreement so that the transaction contemplated in
this Term Sheet is expressly permitted thereunder; (iii) execution of the
Pulitzer Support Agreement by the Pulitzer Entities and the Noteholders holding
(a) not less than 66.67% of the aggregate principal amount of the PD LLC Notes
and (b) more than 50% in number of the claims (as defined in 11 U.S.C. § 101(5))
in respect of the PD LLC Notes; and (iv) the requirement that all definitive
documentation referenced in this Term Sheet (including the New PD LLC Notes, the
New Pulitzer Guaranty, the New Note Agreement, and such other documentation as
agreed by Pulitzer Entities and the Consenting Noteholders) shall be fully
negotiated and materially consistent with the terms of this Term Sheet, and
shall otherwise be in form and substance satisfactory to the Pulitzer Entities
and the Required Consenting Noteholders (as such term is defined in the Pulitzer
Support Agreement).     Events of Default: Events of default to be similar to
those set forth in the Existing Note Agreement and the Existing Pulitzer
Guaranty Agreement with such changes as shall be agreed by the Consenting
Noteholders and the Pulitzer Entities.  Cross-default and cross-acceleration
provisions shall be symmetrical among the three credit facilities,        

 
11
 


 
 

--------------------------------------------------------------------------------

 





 
 with a 30 day grace period before a financial covenant default under any
facility triggers a cross-default to the other facilities (as set forth in
Section 11.04 of the credit agreement for the Second Lien Term Loans), and
necessary changes shall be made to the existing cross-default provisions in the
credit agreement for the First Lien Credit Facility.
 
To the extent that the Lee First Lien Term Loan or the Second Lien Term Loans
afford the lenders party thereto consent rights in respect of amendments,
modifications or waivers pertaining to the New Note Agreement, the New Note
Agreement will contain reciprocal, symmetrical consent rights in relation to the
Lee First Lien Term Loan and the Second Lien Term Loans, as applicable.
   
Waivers and Amendments:
 Substantially similar to the voting provisions set forth in the Existing Note
Agreement and the Existing Pulitzer Guaranty Agreement.        

 
12
 
 
 
 

--------------------------------------------------------------------------------

 


Annex 1
 
 
Minimum LTM EBITDA:
 
Measured for the fiscal quarter ending on the last day of each of the following
months.


QUARTER
Minimum LTM EBITDA ($ in millions)
March 2012
$26.7
June 2012
$28.4
September 2012
$25.6
December 2012
$25.4
March 2013
$25.3
June 2013
$25.2
September 2013
$25.1
December 2013
$24.8
March 2014
$24.7
June 2014
$24.6
September 2014
$24.5
December 2014
$24.2
March 2015
$24.2
June 2015
$24.0
September 2015
$23.9



 
 

--------------------------------------------------------------------------------

 


Annex 2
 

 
 
 

--------------------------------------------------------------------------------

 


Annex 3
 
 
 


 
 

--------------------------------------------------------------------------------

 


Annex 4
 
 
 


 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT D

 


NOTEHOLDER JOINDER
 
This Noteholder Joinder to the Support Agreement, dated as of December 2, 2011
by and among St. Louis Post-Dispatch LLC (“Company”), Star Publishing Company,
the Guarantors (including Pulitzer Inc.) set forth on Schedule 1 of the Support
Agreement (as annexed hereto as Annex I) and the Consenting Noteholders
signatory thereto (the “Support Agreement”), is executed and delivered by [    ]
(the “Joining Noteholder Party”) as of [_], 20[__].  Each capitalized term used
herein but not otherwise defined shall have the meaning set forth in the Support
Agreement.
 
1. Agreement to be Bound.  The Joining Noteholder Party hereby agrees to be
bound by all of the terms of the Support Agreement, attached to this Noteholder
Joinder as Annex I (as the same may be hereafter amended, restated or otherwise
modified from time to time).  The Joining Party shall hereafter be deemed to be
a “Consenting Noteholder” and a party for all purposes under the Support
Agreement.


2. Representations and Warranties.  With respect to the aggregate principal
amount of Claims held by the Joining Noteholder Party upon consummation of the
sale, assignment, transfer, hypothecation or other disposition of such Claims
(the amount and number of such Claims as set forth on Annex II hereto), the
Joining Noteholder Party hereby makes the representations and warranties of the
Consenting Noteholders set forth in Section 4 of the Support Agreement to each
of the other Parties in the Support Agreement.


3. Governing Law.  This Noteholder Joinder shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.


 
* * * * *
 
[THE REMAINDER OF THIS PAGE IS
INTENTIONALLY LEFT BLANK]


 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the Joining Noteholder Party has caused this Noteholder
Joinder to be executed as of the date first written above.
 


 


 
______________________________________
Entity Name of Joining Noteholder Party




Authorized Signatory:


By:____________________
Name:
Title:




Address: _____________________


 


 
 

--------------------------------------------------------------------------------

 


ANNEX I
 
COMPANY PARTIES




Pulitzer Inc.
Pulitzer Technologies, Inc.
St. Louis Post-Dispatch LLC
Fairgrove LLC
STL Distribution Services LLC
Suburban Journals of Greater St. Louis LLC
Pulitzer Network Systems LLC
Pulitzer Newspapers, Inc.
Flagstaff Publishing Co.
Hanford Sentinel Inc.
HomeChoice, LLC
Kauai Publishing Co.
Napa Valley Publishing Co.
NIPC, Inc. f/k/a Northern Illinois Publishing Co., Inc.
NVPC LLC
Northern Lakes Publishing Co.
NLPC LLC
Pantagraph Publishing Co.
HSTAR LLC
Pulitzer Missouri Newspapers, Inc.
Pulitzer Utah Newspapers, Inc.
Santa Maria Times, Inc.
SHTP LLC
Southwestern Oregon Publishing Co.
SOPC LLC
Star Publishing Company
Ynez Corporation
 
Lee Enterprises, Incorporated
Journal-Star Printing Co.
Accudata, Inc.
INN Partners, L.C.
K. Falls Basin Publishing, Inc.
Lee Consolidated Holdings Co.
Lee Publications, Inc.
Lee Procurement Solutions Co.
Sioux City Newspapers, Inc.

 

 
 
 

--------------------------------------------------------------------------------

 


ANNEX II




CLAIMS
 
 
Amount and Number of PD LLC
Notes Claims under the Note
Agreement
 $  ___________________    #  ___________________  










